This is an original proceeding by the Board of Regents for Oklahoma Agricultural and Mechanical Colleges pursuant to provisoins of Senate Bill No. 41, enacted by the Twentieth Legislature (S. L. 1945, Tit. 70, ch. 1a) for the purpose of obtaining approval of $325,000 Apartment Dormitory Bonds of 1946 of Oklahoma Agricultural and Mechanical College, the proceeds of which are to be used for the purpose of making additions to existing buildings, heretofore erected for barracks from funds received from United States Government, in order to convert same into apartments for use by veterans of World War II attending said college, and to be payable out of a fund to arise from rents and fees to be received from students using the dormitory while in attendance at the college.
Said bonds were sold March 9, 1946, but subject to issue only after approval of this court.
The application was filed with the clerk of this court March 13, 1946, and due notice that same would be presented to the court on March 26, 1946, was given by publication on March 14, 1946. And on March 26, 1946, it appearing *Page 623 
that no protest against hearing said application nor against granting the relief therein sought has been filed herein, and no one appearing in opposition thereto, the court proceeds to hear and determine the same upon the papers on file.
On consideration whereof, the court, being fully advised, finds that there is authority of law for the issuance of said bonds, that the applicants have proceeded in the manner prescribed by law to obtain authority therefor, and that when issued the obligations thereof will not be violative of section 23, article 10, of the State Constitution, as amended on March 11, 1941, nor of sections 24 and 25 of said art. 10, and, it appearing proper so to do, it is ordered that said bonds be and they hereby are approved.
The principles governing the action of the court herein are the same as those declared and applied in Re Application for Approval of Apartment Dormitory Bonds of 1945 of University of Oklahoma, 195 Okla. 641, 161 P.2d 447. See, also, State ex rel. Kerr, Gov., v. Grand River Dam Authority, 195 Okla. 8,154 P.2d 946.
It is further ordered that the time within which petition for rehearing may be filed herein will expire on the 8th day of April, 1946.
HURST, V. C. J., and OSBORN, BAYLESS, CORN, DAVISON, and ARNOLD, JJ., concur. RILEY, J., dissents.